Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with ZACHARY S. STERN on 3/24/2022.
1. Title to be changed to “SEMICONDUCTOR DEVICE WITH DIFFERENCES IN CRYSTALLINITY BETWEEN COMPONENTS”.

Allowable Subject Matter
Claims 19-28 are allowed.
Regarding claim 19, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “the first resistance layer and the second resistance layer contain 1% or more of hydrogen in atomic composition ratio, and crystallinity of the second resistance layer is higher than crystallinity of the first resistance layer” when taken in combination with all the remaining limitations of the independent claim.
Regarding claim 26, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “the first gate electrode and the second gate electrode contain 1% or more of hydrogen in atomic composition ratio, and crystallinity of the second gate electrode is higher than crystallinity of the first gate 
The following is an examiner’s statement of reasons for allowance:  

US 2015/0221566 A1 (“Ookura”) and US 2012/0256255 A1 (“Wu”) are hereby cited as the closest prior art. Figure 1-2 of Ookura discloses first conductivity-type drift layer (18), second conductivity-type base layer (20), first conductivity-type emitter layer (28), gate insulation film (24), gate electrode (26), gate pad electrode (36) and first resistance layer (38a). Fig. 4 of Wu discloses first gate electrode (18) and second gate electrode (26) made of amorphous silicon (para 19) and over the first gate electrode.
However, the above prior arts by themselves or in combination with other arts does not teach: the above limitations for claim 19 or claim 26. Thus, the applicant’s claims are determined to be novel and non-obvious.
For these reasons, independent claim 19 and claim 26 are allowed.
Dependent claims 20-25,27-28 are allowed as those inherit the allowable subject matters from claim 19 or claim 26.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554. The examiner can normally be reached M-F 9 a.m. - 6 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.H/Examiner, Art Unit 2819                                                                                                                                                                                                        /STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819